Citation Nr: 1132355	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus Type II (DM-II).

2.  Entitlement to service connection for impotence, to include as secondary to the service-connected DM-II.

3.  Entitlement to service connection for cardiomyopathy, to include as secondary to the service-connected DM-II.  

4.  Entitlement to service connection for dementia, also claimed as memory loss, to include as secondary to the service-connected DM-II.  

5.  Entitlement to service connection for edema, to include as secondary to the service-connected DM-II.  




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that inter alia denied service connection for the claims enumerated on the title page.

The rating decision on appeal also denied service connection for DM-II and for posttraumatic stress disorder, and those issues were also on appeal before the Board.  However, the RO subsequently granted service connection for those two disabilities, so the issues remaining on appeal before the Board are as listed on the title page.

The Veteran was scheduled to testify before a Member of the Board by videoconference from the RO in December 2010, but prior to the hearing he cancelled his hearing request and has not requested it be rescheduled.  The Board will accordingly proceed with adjudication of the appeal based on the existing record. 




FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, DM-II and peripheral neuropathy of the bilateral upper and lower extremities.

2.  The Veteran is presumed to have been exposed to herbicides in service.

3.  Hypertension did not become manifest during active service or during the first year after discharge from service, and is not etiologically related to active service or to a service-connected disability.

4.  Impotence, cardiomyopathy, dementia/memory loss and edema are not etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Impotence was not incurred on or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

3.  Cardiomyopathy was not incurred on or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  Dementia/memory loss was not incurred on or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  Edema was not incurred on or aggravated by active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hypertension, impotence, cardiomyopathy, dementia and edema.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the rating decision on appeal.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and VA medical records have been associated with the claims folders, as well as treatment records from those non-VA medical providers identified by the Veteran has having relevant records.  Certain non-VA providers identified by the Veteran responded to the RO that records were not available, and the RO advised the Veteran in writing of such non-availability.  

The Veteran was provided with an appropriate VA medical examination regarding the claims herein decided.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  However, a new Note 3 at the end of 38 C.F.R. § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 53,202 (August 31, 2010).   

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted, the Veteran is service connected for PTSD, DM-II and peripheral neuropathy of the bilateral upper and lower extremities.

Of note, cardiomyopathy is a disease of the myocardium; as a disease classification the term is used in several different senses, but is limited by the World Health Organization to "primary disease process of the heart muscle in absence of a known  underlying etiology" when referring to idiopathic cardiomyopathy.  Stedman's Medical Dictionary, 27th ed., pg 290.

Service treatment records (STRs) show no indication of hypertension, impotence, cardiac symptoms, dementia/memory loss or edema.  In an August 1966 Report of Medical History completed by the Veteran, he denied ever having or having then high or low blood pressure, shortness of breath, palpitation or pounding heart, arthritis or rheumatism, and lameness.  The Veteran's separation examination in October 1967 showed clinical evaluation of the heart, vascular, neurologic and psychiatric systems as "normal" and current blood pressure of 124/64.  Under summary of defects and diagnoses, the examiner wrote only defective vision, which was not considered disabling.  The Veteran signed off on the following statement: "I certify that I have been informed of and understand the provisions of BUMEDINST 6120.6B."  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990) (Federal Circuit noted that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.").

There is no indication of record that hypertension was manifested to any degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

Service personnel records show the Veteran served in Vietnam from September 1966 to October 1967 and is accordingly presumed to have been exposed to herbicides; see 38 C.F.R. § 3.313.  The Veteran has been awarded service connection for DM-II and associated diabetic neuropathies based on that presumed exposure.  However, none of the claimed disabilities on appeal are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) (August 31, 2010).

Notwithstanding the presumption, claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  There is no medical evidence in this case associating the claimed disabilities with herbicide exposure or on a direct basis to any other incident of active service, nor has the Veteran asserted such connection.  The Board accordingly finds consideration of direct service connection is not warranted, and turns to the question of service connection as secondary to the service-connected DM-II, as specifically claimed by the Veteran. 
 
A June 2002 neurological consult by Dr. TEB noted current impression in relevant part of hypertension, history of ADHD and cardiomyopathy; the Veteran also had 2+ edema in the ankles.  Dr. TEB noted the presence of diabetic neuropathy but stated the diabetic neuropathies general cause more sensory problems than weakness and motor problems, and with proper care most individuals never develop a disability based on diabetic neuropathy.  Dr. TEB also noted that cardiomyopathy was a co-morbidity probably more significant than diabetic neuropathy.

A subsequent return office visit note by Dr. TEB dated in July 2003 noted a complaint of memory loss, becoming progressively worse over the past several months.  Dr. TEB noted family history positive for Alzheimer's disease in both parents.  Clinical examination showed no peripheral edema.  Dr. TEB's impression was encephalopathy with decrease in memory and orientation; treatment plan was to check magnetic resonance imaging (MRI) of the brain and obtain neurocognitive evaluation to separate organic versus functional factors.  Thereafter, MRI of the brain in July 2003 showed no acute intracranial pathology.

A private laboratory analysis in August 2003 showed notation of "testosterone definitely low."  Other laboratory results of record similarly show an impression of low testosterone; of interest, injections of testosterone improved the Veteran's hypogonadism.

A private medical note dated in January 2005 refers to "hypogonadism - infancy."

A return office visit to Dr. TEB in February 2006 noted that the Veteran had previously complained of poor memory; MRI had been negative and neurocognitive evaluation had been recommended but not performed.  Dr. TEB noted the Veteran had a stroke in January 2005 affecting his left side; during that hospitalization he had ventricular fibrillation and was found to have an atrial septal defect (ASD).  Clinical examination showed no peripheral edema.  Dr. TEB's impression in relevant part was history of stroke with good recovery, hypertension, cardiomyopathy with chronic anticoagulation (questionable) and history of attention deficit disorder (ADD).

A return office visit to Dr. TEB in July 2006 again showed no edema in the extremities.  Clinical impression in relevant part continued to be hypertension, cardiomyopathy and ADD.  A note by Dr. TEB in September 2006 is silent in regard to edema.

The file includes a September 2006 letter from Dr. CBR, who introduced himself as having been the Veteran's internist for many years.  Dr. CBR cited chronic medical problems including in relevant part essential hypertension, DM-II, possible stroke in January 2005 with patent foramen ovale, history of alcoholism, hypogonadism, history of Agent Orange exposure, possible PTSD and morbid obesity.  Dr. CBR did not assert an opinion as to how, or whether, these disorders were related to each other.

The Veteran had a VA examination in January 2007 in which the examiner noted the reported onset of impotence in 1991, hypertension in 1992, DM in 1995, cardiomyopathy in 2000 and dementia in 2002.  The Veteran asserted cardiomyopathy was identified after he developed edema, and that he had been told his cardiomyopathy was secondary to hypertension.  In relevant part, the examiner noted cardiac symptoms related to DM including angina, shortness of breath, fatigue, peripheral edema, weakness, syncope and dizziness, and erectile dysfunction; however, the examiner noted the Veteran had reported he had been told he had low testosterone level and was impotent years before DM was diagnosed.  Neurologic examination showed memory impairment.  The examiner stated as opinion that the Veteran had hypertension and impotence that can possibly be related to DM, but in the Veteran's case neither is related to DM because both were manifest prior to DM being diagnosed.  The examiner stated that edema is a complication of cardiomyopathy, which in turn is secondary to hypertension than secondary to DM.  The examiner also noted history of cerebrovascular accident (stroke) in 2005 and diagnosed possible dementia.

The Veteran also had a VA psychiatric examination in January 2007; he informed the examiner he had a stroke two years before the examination and onset of dementia three years before the stroke.  The Veteran admitted a past history of heavy drinking but denied current problems with drugs or alcohol.  The examiner performed a clinical examination and noted observations in detail, and diagnosed PTSD.  The examiner made no separate finding or diagnosis in regard to dementia.  

The Veteran submitted a letter in March 2007 taking exception to the observations of the VA examiner cited above.  The Veteran stated he had not been prepared to provide the onset dates for various illnesses, and when asked to do so by the examiner had provided simple estimates that were in hindsight incorrect, but the examiner used those dates to opine that hypertension, rather than DM, had caused the Veteran's cardiac disease, impotence and cardiomyopathy, which is contrary to private medical evidence of record. 

The Veteran presented to the VA primary care clinic (PCC) in March 2007 to establish care.  The physician noted the Veteran's reported medical problems including in relevant part ADD, hypertension, DM, possible stroke in January 2005, ASD, history of alcoholism, hypogonadism, PTSD and cardiac arrhythmia.  The physician performed a clinical examination and noted observations in detail.  The clinical impression in relevant part was hypertension, DM, history of cardiac arrhythmia and possible history of ADD. 

Return office visits to Dr. TEB in December 2006, March 2007 and July 2007 showed no edema.  

The Veteran submitted his substantive appeal in September 2007.  He asserted therein that he was initially diagnosed with hypertension in 1993 and acquired DM two years thereafter.  Although the Veteran had reported to the VA examiner in 2007 that he had not had sex with his wife in 10 years, the Veteran now stated that such was not due to impotence, but a personal issue.  The Veteran wrote he did not experience impotence until 2001, after having acquired DM.  In regard to cardiomyopathy, the Veteran stated his most serious heart problem was electrical in the heart itself and in its regulation caused by nerve damage (autonomic neuropathy) which causes a cardiac insufficiency and is only secondarily aggravated by hypertension.  The Veteran stated that according to Dr. TEB, all his neurological problems (peripheral neuropathy, autonomic neuropathy, ataxia, memory loss, dementia, impotence, electrical problems with the heart and carpal tunnel syndrome) were due to DM-II; when the Veteran had asked Dr. TEB how he could be so certain, Dr. TEB replied that he was a specialist in the area and that the test results, presentation and symptoms are different for diabetic neuropathy from other neuropathies.  Finally, in regard to edema, the Veteran asserted it was caused by cardiac insufficiency directly related to diabetic neuropathies. 

VA mental health clinic (MHC) notes from June 2006 to December 2007 show diagnosis of chronic PTSD but make no separate diagnosis regarding current dementia or memory loss of a psychiatric origin.

On review of the evidence above, the Board finds the claimed disabilities are not secondary to the service-connected DM-II.

The Board notes initially that competent and uncontroverted medical opinion, in the form of the VA examination report in January 2007, specifically states the claimed disabilities are not related to DM-II.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges the Veteran's assertion that the VA examiner had based his opinion on erroneous dates of onset the Veteran provided during examination.  However, the VA examiner did not rely exclusively on the Veteran's account, in that the VA claims file was provided to the VA examiners for review in conjunction with the examinations.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  In the January 2007 VA examination report, the examiner was very careful in writing down the onset of each disability.  The Veteran reported the onset of impotence as being prior to the onset of diabetes.  The Veteran's subsequent allegation that impotence was not shown until after the diagnosis of diabetes mellitus is rejected as not credible.  The Board finds that the statements the Veteran made at the time of the January 2007 VA examination are more probative than the subsequent statements he made after realizing that reporting impotence prior to the onset of diabetes damaged his claim.  The Board has no reason to doubt the accuracy of the dates provided at the January 2007 VA examination.

The Veteran asserted in his substantive appeal that he had been informed by Dr. TEB that all his claimed disabilities are secondary to DM-II.  However, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  Further, the Veteran's understanding of Dr. TEB's opinion is contradicted by the June 2002 neurological consult in which Dr. TEB stated that with proper care most individuals never develop a disability based on diabetic neuropathy.  At any rate, the file contains numerous treatment notes by Dr. TEB but nothing therein supports the Veteran's understanding of Dr. TEB's medical opinion.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the uncontroverted medical opinion in this case states the claimed disabilities are not related to the service-connected DM-II.

Based on the evidence and analysis above the Board finds the criteria for service connection for hypertension, impotence, cardiomyopathy, dementia and edema are not met.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for hypertension is denied.

Service connection for impotence is denied.

Service connection for cardiomyopathy is denied.  

Service connection for dementia is denied.  

Service connection for edema is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


